DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to an amendment filed on 7/28/2021. As directed by the amendment: claims 21, 26-27, 32-34, and 38 were amended, claims 1-20, 23-25, 28-29, 31, 35-37, and 39 have been cancelled, and new claims 40-43 have been added. Thus, claims 21-22, 26-27, 30, 32-34, 38, and 40-43 are presently pending in the application. 

Drawings
The replacement sheet filed on 7/28/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: fig. 7 and fig. 8 in the replacement sheet added a reference numeral “28” and “29” to indicate a dial and a soft key. However, the original disclosure never discloses that the illustration of the dial “28” is the dial that is a “user input” that is responsible for “provide input signals to a control system indicative of a pre-determined compression depth goal for the manual chest compressions that comprises an indication of whether the patient is an adult 
Applicant is required to cancel the new matter in the reply to this Office Action.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622) and Coleman (2012/0226204).
Regarding claim 21, Geheb discloses a system (system shown in fig. 1, Col 7, lines 43-53) for facilitating the effective administration of cardiopulmonary resuscitation (CPR) (abstract, lines 1-14) by a CPR provider, said system comprising: one or more sensors (velocity sensor, accelerometer, force sensor, figs. 1 and 3, Col 7, lines 54-67, Col 2, lines 39-44, Geheb discloses that the sensor is disposed within the accelerometer housing, wherein the sensor can include accelerometer, force sensor, and/or velocity sensor) configured to generate a signal corresponding to motion of the chest of a patient during an administration of manual chest compression (Col 2, lines 39-44, and fig. 2, Geheb discloses that from the accelerometer, force, and velocity sensors, the acceleration, force/pressure, and velocity signals corresponding to the chest are produced by the sensors); a defibrillator (AED, see fig. 1, Col 7, lines 43-67) configured to couple to the one or more sensors, a control system comprising one or 
However, Hwang teaches a system (system shown in fig. 1) for facilitating an effective administration of cardiopulmonary resuscitation (CPR), the system comprises a control system and a user input (50) configured to provide input signals to the control system indicative of a compression depth for the manual chest compressions that comprises an indication of whether the patient is an adult patient or a pediatric patient (paragraphs 0054-0058 and 0062, Hwang discloses a system that accept user input comprising a patient’s age and sex, and from the age and sex, a reference compression depth can be calculated), wherein the compression depth is adjusted based on the CPR recipient being a pediatric patient as indicated by the patient age, and wherein the control system is configured to determine chest compression depth that varies based on the input signals to the control system indicative of chest compression depth (see paragraphs 0054-0069, Hwang discloses age including teenage, wherein, a teenage is a pediatric patient). 

The modified Geheb discloses that the control system and processor are configured to select a chest compression depth threshold and release displacement threshold based on the user input comprising a patient size, therefore, would determine chest compression feedback that varies based on the input signals to the control system indicative of the pre-determined compression depth goal for the manual chest compressions and is also based on at least in part on the motion of the chest during the administration of the manual chest compressions (after the modification, since Geheb discloses that chest release displacement is based on the compliance, and Hwang teaches that compliance includes patient size and age, therefore, after the modification the device has the option of allowing the rescuer to input in the patient sex and age to select a compliance to be used to calculate a chest release displacement, furthermore, since Geheb discloses a limits/goals for the compression chest depth is being prompted to the user, after the modification with Hwang, the patient’s age and sex would adjust 
If there is any doubt that it would have been obvious to modify the reference Geheb solely with Hwang. Coleman discloses that a predetermined compression goal (target) is affected by patient parameter such as height or age, wherein the patient parameter is a user input configured to signal to a control system indicative of a pre-determined compression depth goal for the manual chest compressions that comprises an indication of whether the patient is an old patient or a young patient (see paragraph 0028, Coleman discloses that compression depth target is affected by patient parameters, such as height or age, claim 1 of Coleman further stated that patient parameters are customizable and are entered into the user interface). While Hwang discloses that age of patients include pediatric or adult patients (paragraphs 0054-0069).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the control system and processor of Geheb to adjust a chest compression depth and the chest release displacement threshold of Geheb based on patient’s age and size as taught by Coleman and wherein age of the patients would include pediatric age and adult age as taught by Hwang for the purpose of increasing accuracy of the CPR and patient’s safety by allowing compression depth goal to align with a patient’s age or size. 
Regarding claim 22, the modified Geheb discloses that the defibrillator is an automated external defibrillator (see Col 2, lines 47-50 and fig. 1 of Geheb). 
. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622) and Coleman (2012/0226204) as applied to claim 21 above, and further in view of Freeman (2013/0023781).
Regarding claim 26, the modified Geheb discloses that the input signals to the control system indicative of the pre-determined compression depth goal for the manual chest compressions indicates a 1.68 inch (42.75 mm) compression depth goal (see paragraphs 55-63 of Hwang, Hwang discloses the user input age and sex, and that the compression depth for teenage is around 42.75 mm, Hwang discloses in paragraph 0061 that the chest thickness is mm and according to the formula for compression depth, the compression depth will be in mm, therefore, after the modification with 
However, Freeman teaches that a compression depth goal for infant is 1.5 inch (see paragraph 0007, Freeman discloses that compression depth for infant is approximately 1.5 inches). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the input indicative of the compression depth goal of the modified Geheb to include 1.5 inch as taught by Freeman for the purpose of allowing the system to be able to be used on infant, thereby allowing CPR to be effectively performed on an infant. 
If there is any doubt that the modified Geheb discloses 1.5 inch, the examiner takes Official Notice that the compression depth goal of 1.5 inches is well known within the CPR art. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622) and Coleman (2012/0226204) as applied to claim 21 above, and further in view of Freeman (2013/0023781).
Regarding claim 27, the modified Geheb discloses that the input signals to the control system indicative of the pre-determined compression depth goal for the manual chest compressions indicates a 2 inch (5.08 cm) compression depth goal (see paragraphs 55-63 of Hwang, Hwang discloses the user input age and sex, and that the compression depth for a woman in her forties-fifties is 49.25-51.75 mm, which would include 2 inch, Hwang discloses in paragraph 0061 that the chest thickness is mm and 
However, if there is any doubt that Hwang discloses the compression goal being 2 inch. 
Freeman teaches that a compression depth goal for adult is at least 2 inch (see paragraph 0007, Freeman discloses that compression depth for adult is at least 2 inch). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the input indicative of the compression depth goal of the modified Geheb to include 2 inch as taught by Freeman for the purpose of providing a well-known chest compression depth goal for an adult.
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622) and Coleman (2012/0226204) as applied to claim 30 above, and further in view of Tan (2011/0202100).
Regarding claim 32, the modified Geheb discloses that the display is configured to display the chest compression feedback and further discloses that the system prompts a rescuer on whether compressions are within desired limits on compression depth (Col 4, lines 14-31, Geheb discloses that the prompting may prompts the rescuer based as to whether compressions are within desired limits on compression depth, therefore, the compression feedback is indicative of a comparison between a motion of the chest and the desired limits), but fails to disclose that the comparison is being displayed as a graphical indication. 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display and the compression depth goal of the modified Geheb to display a graphical indication of the comparison between the compression depth and the compression depth goal as taught by Tan for the purpose of increasing accuracy/compliance by allowing the CPR provider to realize or approach the goal of matching the applied compression depth with the compression depth goal (see paragraph 0116 of Tan). 
Regarding claim 33, the modified Geheb discloses that the chest compression feedback indicates whether a CPR provider achieved or failed to achieve the pre-determined compression depth goal (after the modification with Tan, the compression feedback would allow the CPR provider to know if the CPR provider has achieved or failed the pre-determined compression goal, see paragraph 0116 of Tan, furthermore, Geheb discloses in Col 4, lines 14-31, that the prompting may prompts the rescuer based as to whether compressions are within desired limits on compression depth, therefore, the compression feedback is indicative of a comparison between a motion of the chest and the desired limits). 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622) and Coleman (2012/0226204) as applied to claim 30 above, and further in view of Tan (2011/0202100).

However, Tan teaches a display for displaying a compression rate goal and applied compression rate (see PPI 520 in fig. 7 and paragraph 0116, Tan discloses that the PPI can be compression rate). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Geheb to display the compression rate goal and applied compression rate as taught by Tan for the purpose of increasing accuracy/compliance by allowing the CPR provider to realize or approach the goal of matching the applied compression rate with the compression rate goal (see paragraph 0116 of Tan). 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622) and Coleman (2012/0226204) as applied to claim 30 above, and further in view of Voss (2011/0201979).
Regarding claim 34, the modified Geheb discloses that the chest compression feedback, but fails to disclose that the chest compression feedback comprises compression rate feedback. 
However, Voss teaches a display for displaying a compression rate goal and applied compression rate (see fig. 1b, 152b is target rate and 154b is actual rate, see paragraph 0044). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified . 
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622) and Coleman (2012/0226204) as applied to claim 30 above, and further in view of Coleman (2012/0226204).
Regarding claim 32, the modified Geheb discloses that the display is configured to display the chest compression feedback and further discloses that the system prompts a rescuer on whether compressions are within desired limits on compression depth (Col 4, lines 14-31, Geheb discloses that the prompting may prompts the rescuer based as to whether compressions are within desired limits on compression depth, therefore, the compression feedback is indicative of a comparison between a motion of the chest and the desired limits), but fails to disclose that the comparison is being displayed as a graphical indication. 
However, Coleman teaches a display for displaying a comparison of compression depth (see fig. 7, the % of compressions with depth in target range is considered as a comparison of compression depth, since 50 percent would mean that the depth is within the target range, and 100 percent would be all of the compression depths are within target, see paragraph 0031). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified 
Regarding claim 33, the modified Geheb discloses that the chest compression feedback indicates whether a CPR provider achieved or failed to achieve the pre-determined compression depth goal (see fig. 7 and paragraph 0031 of Coleman, relatively, if the rescuer achieve 100 percent of compression depth being within the goal, then the CPR provide has achieved the pre-determined compression goal). 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622) and Coleman (2012/0226204) as applied to claim 30 above, and further in view of Coleman (2012/0226204).
Regarding claim 34, the modified Geheb discloses that the chest compression feedback, but fails to disclose that the chest compression feedback comprises compression rate feedback. 
However, Coleman teaches a display for displaying a compression rate goal and applied compression rate (see fig. 7 and paragraph 0031). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Geheb to display the compression rate as taught by Coleman for the purpose of increasing accuracy/compliance by allowing the CPR provider know the mean compression rate (see fig. 7 and paragraph 0031 of Coleman). 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622) and Coleman (2012/0226204) as applied to claim 21 above, and further in view of Sackner (6,155,976).
Regarding claim 38, the modified Geheb discloses that the input device comprises a key input unit (50 of Hwang) with a plurality of buttons (see paragraphs 0053 and 0056 of Hwang, Hwang discloses a key input 50 for inputting the age and size of the patient, and in paragraph 0075, Hwang discloses the key input unit comprises a plurality of keys), but fails to specifically disclose that the input device is a dial. 
However, Sackner teaches an input device comprising a dial (see Col 11, lines 45-52).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the input device of the modified Geheb to comprise dial as taught by Sackner for the purpose of providing a well-known input device that are widely used and would provide the predictable result of allowing a CPR provider to quickly select an input. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622) and Coleman (2012/0226204) as applied to claim 30 above, and further in view of Voss (2011/0201979).
Regarding claim 40, the modified Geheb discloses that the chest compression feedback is indicative of the comparison between the motion of the chest as indicated from the one or more sensors and the pre-determined compression depth goal (Col 4, lines 14-31, Geheb discloses that the prompting may prompts the rescuer based as to whether compressions are within desired limits on compression depth, therefore, the 
However, Voss teaches a display for displaying a compression rate goal and applied compression rate (see fig. 1b, 152b is target rate and 154b is actual rate, see paragraph 0044). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Geheb to display the compression rate goal and applied compression rate as taught by Voss for the purpose of increasing accuracy/compliance by allowing the CPR provider to realize or approach the goal of matching the applied compression rate with the compression rate goal (see paragraph 0044 of Voss). 
After the modification, the feedback would include a display that shows a comparison of the compression rate goal and the applied compression rate (motion of the chest as indicated by the signal form the one or more sensor), and since Geheb discloses that the device of Geheb can measures the compression rate, the compression rate would be utilizing signal from the sensor of Geheb (Geheb discloses in col 8, lines 3-21 that the chest compression rate is measured, this would be from the sensor of Geheb). Since the system/feedback provides feedback for both a comparison of the motion of the chest measured by the sensor and the pre-determined compression depth goal, and a compression rate goal, the feedback is indicative of the comparison between the motion of the chest as indicated by the signal from the one or more . 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622), Coleman (2012/0226204) and Voss (2011/0201979) as applied to claim 40 above, and further in view of Halperin (2002/0055694).
Regarding claim 41, the modified Geheb discloses a compression rate goal and a compression depth goal, but fails to specifically disclose that the compression rate goal and the compression depth goal correspond to the American Heart Association. 
However, Halperin teaches a compression rate and compression depth that corresponds to the American Heart Association (see paragraph 0012).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the compression depth goal and the compression rate goal of the modified Geheb to corresponds to the American Heart Association as taught by Halperin for the purpose of using a known standard for compression rate and compression depth that would provide adequate CPR and safety to the patient. 
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622), Coleman (2012/0226204) and Voss (2011/0201979) as applied to claim 40 above, and further in view of Tan (2011/0202100).
Regarding claim 42, the modified Geheb discloses chest compression feedback, but fails to disclose that the chest compression feedback comprises a graphic icon that 
However, Tan teaches a chest compression feedback comprises a graphic icon that fills partially or full with a color contrasting a background based on the signal from the one or more sensors (see interface in figs. 10B and 10C and graphic icon 820 and 822, paragraph 0130, the release is further sensed by a sensor, see paragraphs 0021 and 0129). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the chest compression feedback of the modified Geheb to comprise  a graphic icon that fills partially or full with a color contrasting background based on the signal from the one or more sensor as taught by Tan for the purpose of providing an effective CPR and for providing accuracy/compliance to the provided CPR by allowing the CPR provider to gauge when the chest compression is fully release (see paragraph 0129 of Tan, Tan stated that knowing when the chest is fully release is beneficial). 
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622) and Coleman (2012/0226204) as applied to claim 21 above, and further in view of Coleman (2012/0226204).
Regarding claim 43, the modified Geheb discloses that the compression depth are compared to compression depth goal, but fails to disclose that the feedback is numeric feedback. 
However, Coleman teaches a compression feedback having a numeric feedback (see % of compression rate in target range in fig. 7, paragraph 0031). 
.
 Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622) and Coleman (2012/0226204) as applied to claim 21 above, and further in view of Tan (2011/0202100).
Regarding claim 43, the modified Geheb discloses that the compression depth are compared to compression depth goal, but fails to disclose that the feedback is numeric feedback. 
However, Tan teaches a compression feedback having a numeric feedback (see fig. 10B, the display comprises a numerical value for compression depth, see paragraph 0012). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display and the chest compression feedback of the modified Geheb to be a numeric feedback as taught by Tan for the purpose of increasing accuracy/compliance by allowing the CPR provider to quickly know his/her progress relative to the compression depth (see fig. 10B and paragraph 0012 of Tan).
Claims 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622) and Coleman (2012/0226204) as applied to claim 30 above, and further in view of Tan (2011/0202100).
Regarding claim 40, the modified Geheb discloses that the chest compression feedback is indicative of the comparison between the motion of the chest as indicated from the one or more sensors and the pre-determined compression depth goal (Col 4, lines 14-31, Geheb discloses that the prompting may prompts the rescuer based as to whether compressions are within desired limits on compression depth, therefore, the compression feedback is indicative of a comparison between a motion of the chest and the desired limit, and the motion is measured by the sensor), but fails to disclose that feedback is indicative of the comparison between the motion of the chest as indicated by the signal from the one or more sensors and a combination of a compression depth goal and a compression rate goal. 
However, Tan teaches a display for displaying chest compression feedback is indicative of the comparison between the motion of the chest as indicated by the signal from the one or more sensors and a combination of the pre-determined compression depth goal and a compression rate goal (see PPI 520 in fig. 7, and paragraph 0116, Tan discloses a perfusion performance indicator (PPI) 520 that is shape like a diamond and with the amount of fill in the shape differing to provide feedback about both the rate and depth of the compression, and when CPR is being performed adequately, for example, at a rate of about 100 compressions/minute with the depth of each compression greater than 1.5 inches, the entire indicator will be filled, as the rate and/or depth decreases below acceptable limits, the amount of fill lessens, paragraph 0021 discloses that 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the modified Geheb to includes a chest compression feedback that is indicative of the comparison between the motion of the chest as indicated by the signal from the one or more sensors and a combination of the pre-determined compression depth goal and a compression rate goal as taught by Tan for the purpose of increasing accuracy/compliance by allowing the CPR provider to realize or approach the goal of matching the compression rate and compression depth with the compression rate goal and the compression depth goal, respectively (see paragraph 0116 of Tan). 
Regarding claim 42, the modified Geheb discloses that the chest compression feedback comprises a graphic icon that fills partially or fully with a color contrasting a background based on the signal from the one or more sensors (see the modification with Tan and fig. 7 and paragraph 0116 of Tan, see figs. 9B and 9C for reference to PPI 716a and 716b).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Geheb (7,220,235) in view of Hwang (2010/0204622), Coleman (2012/0226204) and Tan (2011/0202100) as applied to claim 40 above, and further in view of Halperin (2002/0055694).
Regarding claim 41, the modified Geheb discloses a compression rate goal and a compression depth goal, but fails to specifically disclose that the compression rate goal and the compression depth goal correspond to the American Heart Association. 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the compression depth goal and the compression rate goal of the modified Geheb to corresponds to the American Heart Association as taught by Halperin for the purpose of using a known standard for compression rate and compression depth that would provide adequate CPR and safety to the patient. 

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. 
The applicant on page 8, lines 8 to page 9, line 23 of the remarks argues that the reference Hwang discloses a “key input unit 50 that receives characteristic information”, and the characteristic information includes sex and age, the body type analyzing unit 60 maps the sex and age to a particular body type and then control calculating unit 70 to calculate reference values, e.g., compression depth. However, the user input of claim 21 is a “pre-determined compression depth goal”, in further contrast to Hwang, claim 21 recites a compression depth goal “for the manual chest compressions”. However, the argument is not persuasive because Geheb was relied upon for establishing a pre-determined compression depth goal, while Hwang was relied upon to show that compression depth is affected by a patient’s age and size, furthermore, the compression depth being applied by the device of Hwang can be considered as the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The arguments to the newly added claim limitations in claims 21-22, 26-27, 30, 32-34, 38, and 40-43 has been addressed in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785